DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.12500247, filed on 07/09/2009.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/28/2022 and 10/27/2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10  recites “a polygimide resin” It is believed the applicant intended “a polyimide resin”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3,5, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US2005/0145861A1) in view of Ooayabu (US2005/0272276A1)

    PNG
    media_image1.png
    231
    404
    media_image1.png
    Greyscale

Regarding claims 2 and 8, Kawakami discloses (Figures 1-17 and corresponding text) a flexible device(π0045) comprising: a first insulating layer (12) comprising a second insulating layer (12a) and a third insulating layer (12b); a transistor (17) over the first insulating layer (12), the transistor (17) comprising a first gate electrode (16) and a second gate electrode (not shown) overlapping with a semiconductor layer (14) (π57) (Kawakami discloses the transistor can be a single gate or multi-gate structure thus the second gate is simply not shown.); a gate insulating layer (15) between the semiconductor layer(14) and the second gate electrode (not shown); a fourth (18) insulating layer over the second gate electrode (not shown), the fourth insulating layer (18) comprising a first opening (no number); a fifth insulating layer (21) over the fourth insulating layer (18), the fifth insulating layer (21) comprising a second opening (no number) overlapping with the first opening (no number); a sixth insulating layer over the fifth insulting layer; a first electrode (20) of a light-emitting element (24) over the fifth insulating layer (21); a seventh insulating layer comprising having a curved surface; an EL layer(22) over the first electrode (20) and in contact with the curved surface; and a second electrode (23) over the EL layer (22), wherein the fifth insulating layer (21) covers a side surface of the first electrode (20), wherein the semiconductor layer comprises crystallin silicon (π100), and wherein the fifth insulating layer (21) overlaps with the second gate electrode (no number). Kawakami fails to explicitly disclose a sixth and seventh insulating film, but based upon the teachings of Kawakami, one of ordinary skill can easily add in more insulation for the protection of the device without going beyond what has been disclosed, as such having 1, 5 ,6 or 10 insulating layers is a matter of design choice and optimization.
Therefor it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Kawakami with sixth and seventh insulating layers since matters of design choice for optimization requires only routine skill in the art.
Kawakami fails to explicitly disclose a layer comprising a polyimide resin; a first insulating layer over the layer comprising the polyimide resin (claim 1); a second layer comprising the polyimide resin (claim 8).
Ooayubu discloses a flexible wired circuit board (Figure 1) comprising a first base insulating layer (3), a first conductor pattern (4 )composed of a plurality of wirings formed on the first base insulating layer (3), and a first cover insulating layer( 5) formed on the first base insulating layer (3) so as to coat the first conductor pattern(4); first cover insulating layer (5) is composed of the same resin film as that of the first base insulating layer (3) is preferably composed of a polyimide resin film in order to provide a device in which electrical continuity can be insured and devices protected to prevent degradation.
Therefore  it would have been obvious to one of ordinary skill in the art to further modify Kawakami disclose a layer comprising a polyimide resin; a first insulating layer over the layer comprising the polyimide resin; a second layer comprising the polyimide resin in order to provide a device in which electrical continuity can be insured and devices protected to prevent degradation as taught by Ooayubu.
Regarding claim 5,   Kawakami discloses wherein the transistor is electrically connected to the light-emitting element (π17, claim 2)
Allowable Subject Matter
Claims 3-4,6-7, and 9-10 are allowed.
The following is an examiner' s statement of reasons for allowance:
Regarding claim 3,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 3; specifically, the prior art fails to teach or suggest  flexible device “wherein the fifth insulating layer comprising a second opening overlapping with the first opening and any one of silicon oxide and silicon nitride; a sixth insulating layer over the fifth insulting layer, the sixth insulating layer comprising an organic material; a first electrode of a light-emitting element over the sixth insulating layer” in combination with other features of the present claimed invention.
Regarding claims 6 and 9, these claims are allowable for the reasons given for claim 3 and because of their dependency status on claim 3.
Regarding claim 4,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 4; specifically, the prior art fails to teach or suggest  flexible device “wherein the fourth insulating layer comprising a first opening and any one of silicon oxide and silicon nitride; a fifth insulating layer over the fourth insulating layer, the fifth insulating layer comprising a second opening overlapping with the first opening and any one of silicon oxide and silicon nitride; a sixth insulating layer over the fifth insulting layer, the sixth insulating layer comprising an organic material; a first electrode of a light-emitting element over the sixth insulating layer” in combination with other features of the present claimed invention.
Regarding claims 7 and 10, these claims are allowable for the reasons given for claim 4 and because of their dependency status on claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACIE Y GREEN/
       Primary Examiner, Art Unit 2879